Exhibit 10.34

 

[g66251kei001.jpg]

 

Plan:  FY14 Executive Incentive Plan

 

I.                                        Objective

 

Thoratec’s Executive Incentive Plan, hereinafter referred to as EIP is intended
to reward executive personnel who significantly impact and influence Thoratec’s
productivity in proportion to their accomplishment of specified objectives.

 

The purpose of the plan is to ensure maximum return to Thoratec by encouraging
greater initiative, resourcefulness, teamwork and efficiency on the part of
senior management whose performance and responsibilities directly affect company
profits.

 

Awarding of the bonus will be based on accomplishing a set of annual personal
objectives, determined by the Chief Executive Officer (“CEO”) and the Board of
Directors, typically at the beginning of the year.  Bonus determinations and
payouts will take place after the financial statements have been prepared for
the fiscal year.

 

II.                                   Determination Of The Fund

 

The availability of, and participants in, the fund will be set by the CEO and
approved by the Board of Directors as part of the annual budgeting process.

 

III.                              Effective Date

 

The effective date of this program is December 29, 2013, the beginning of the
plan year, and will continue in effect until January 3, 2015, or until
terminated or amended by the Board of Directors. This plan supersedes all prior
EIP plans.

 

IV.                               Eligibility

 

Participation in the plan is limited to Officers and others in comparable levels
of responsibility who have a direct and significant influence on Thoratec’s
growth and profitability. Employees must be regular and not eligible for any
other Thoratec commission, bonus or incentive plan in order to be eligible to
participate in the EIP.

 

Participating employees will be determined at the beginning of the fiscal year,
or at such time during the Fiscal Year that an employee achieves an eligible
position.  Employees will be notified of their eligibility and plan objectives,
as soon as possible after the determination by the CEO or Board of Directors.

 

Individuals must be employed by Thoratec at the close of the fiscal year and the
date of payment in order to be eligible for an award under the EIP except
participants who are involuntarily terminated due to a divestiture, plant
closing, reorganization or reduction in force during the plan year may receive
an award on the prorated basis described in Section IX, Plan Administration,
Prorated Awards, [subject to approval by the CEO].  These monies will be paid
out at the usual and customary time of payment of all bonuses.  For purposes of
this plan, termination shall mean the day the employee leaves the job, which may
not necessarily be the last day on the payroll.

 

V.                                    Incentive Objectives

 

The award received under this plan will have an 80% financial and 20% personal
objective mix.

 

Financial Objectives (make up 80% of total bonus payout) - The financial
component will have two equally weighted objectives as follows:

 

1.              Achieve the revenue goal for 2014 as described in Section VII
below. (Weighted at 50% of financial component, equivalent to 40% of overall
bonus payout.)

2.              Achieve the non-GAAP income before tax goal for 2014 as
described in Section VII below. (Weighted at 50% of financial component,
equivalent to 40% of overall bonus payout.)

 

FY14 — Executive Incentive Plan

 

1

--------------------------------------------------------------------------------


 

Personal Objectives (make up 20% of total bonus payout) - Each personal
objective will be weighted according to its importance. The weight will
determine the percentage of the bonus awarded for completion of that objective. 
(See Section VI below.)  As a guideline, employees should set 3-5 personal
objectives.

 

VI.                               Bonus Opportunity and Award

 

The award opportunity will be expressed as a percentage of the participant’s
base salary at the close of the fiscal year.  The award will be approved by the
Board of Directors or the CEO, and will be consistent with the participant’s
peers within the company.

 

The amount that a participant actually receives for the full fiscal year will be
based upon the extent to which the set objectives have been achieved.  The
participant will receive a percentage of the total award opportunity
corresponding to the percentage of each objective accomplished and the weight
assigned to the objective.  Evaluations of performance against management and
business plan objectives are made for the full year prior to fiscal year-end
payment.

 

VII.                          Financial Performance Goal and Payout

 

In addition to your personal objectives, everyone will have two company-oriented
financial objectives that will be achieved according to the following
guidelines:

 

 

 

 

Revenue

 

(1)
Non-GAAP Income Before Tax (NGIBT)

 

 

 

 

Goal

 

Award

 

Goal

 

Award

 

 

 

 

 

 

 

 

 

 

 

 

Threshold

= to, or >

 

$

*

 

10

%

$

*

 

10

%

Target

= to, or >

 

$

*

 

100

%

$

*

 

100

%

 

--------------------------------------------------------------------------------

Note:  If revenue is less than $*, no payment is earned for that objective.  If
consolidated NGIBT earnings is less than $*, no payment is earned for that
objective.  If actual results fall between threshold and target, interpolate
between them to get actual payout percentage.  This percentage will be
multiplied by the weight given the objective in your individual plan to
determine the achievement.

 

(1)  NGIBT earnings is defined as consolidated GAAP net income before taxes
excluding, as applicable, amortization of intangibles, share-based compensation
expense,  transaction costs and certain accounting adjustments associated with
business acquisitions or divestitures and other unusual or non-recurring costs.

 

VIII.      Over-Achievement Award Opportunity/Performance Accelerator

 

Achievement of the Revenue target makes up 50% of the financial component and
achievement of the NGIBT target makes up 50% of the financial component of the
bonus. For EIP participants, the financial component comprises 80% of the bonus;
40% Revenue and 40% NGIBT and the personal component comprises 20%. The
overachievement calculation factors in overachievement on Revenue and NGIBT
earnings.

 

If Thoratec overachieves on Revenue, each EIP participant will receive a 6.67%
increase for every 1% increase in Revenue earnings up to 100 points of modified
overachievement (see below for sample calculation). If Thoratec overachieves on
NGIBT earnings, each EIP participant will receive a 4% increase for every 1%
increase in NGIBT earnings up to 100 points of modified overachievement. The
Revenue and NGIBT modifiers are averaged to create an overall bonus modifier.
The overall modifier applies to the entire bonus amount, including the personal
component. Assuming 100% achievement of personal objectives, and maximum
achievement of the bonus modifier at 2.0, the total bonus payout will never
exceed 200% of bonus target.

 

See the below table for example calculation:

 

--------------------------------------------------------------------------------

* Amounts to be determined by the Compensation Committee of the Board of
Directors.

 

FY14 — Executive Incentive Plan

 

2

--------------------------------------------------------------------------------


 

Example:

 

Assumptions

 

Base Salary:

 

$100,000

 

Bonus Target:

 

50%, Bonus Target Mix: 80% Financial, 20% Personal

 

Personal Achievement:

 

85%

 

Revenue:

 

$*; 10% Overachievement

 

NGIBT:

 

$*; 5% Overachievement

 

 

Calculation

Financial Bonus Achievement: 100% x 80% = 80%

Personal Bonus Achievement: 20% x 85% = 17%

Pre-Overachievement Bonus Payout: 97%

 

OA Modifier:

10 points of Revenue OA x 6.67 = 66.70 points of OA modified

5 points of NGIBT OA x 4.0 = 20.00 points of OA modified

Average OA Modifier = 43.35%

 

Total Bonus Modifier = 100% of pre-overachievement financial results +
Overachievement Modifier = 1.43

 

Total Bonus Payout:

97% x 1.43 = 139.05% of Bonus Target

 

Payout Calculation:

$100,000 x 50% x 139.05% = $69,525

 

IX.                              Plan Administration

 

Prorated Awards.  Individuals who are promoted to eligible positions during the
plan year, new hires into eligible positions and eligible employees who are
either on leave or on active written warning for part of the year may be awarded
partial bonuses under this program, based on the accomplished objectives and
their respective weights, subject to the approval of the CEO.

 

Transfers.  In the event of transfer of an eligible participant to another
position or department, the transferring manager will evaluate EIP results for
prorated award (see Prorated Awards above) at the end of the year, and forward
to the Human Resources Department.  The hiring manager will be responsible for
setting the key business plan objectives for the balance of the year, if
applicable, and forwarding to Human Resources for approval.  Awards based on
these objectives will be prorated (see Prorated Awards above) as well, for end
of the year payment.

 

Authority.  The Board of Directors shall have the full power and authority to
construe, interpret and administer the plan.  All decisions, actions or
interpretations of the Board of Directors shall be final and conclusive and
binding on all parties.  This program shall be administered by the Human
Resources Department.

 

X.                                   General Provisions

 

The Executive Incentive Plan for 2014 may be reviewed and revised at the Board’s
discretion.

 

Nothing in this plan shall be construed to limit in any way the right of
Thoratec Corporation to terminate an employee’s employment at any time, with or
without cause or notice, nor shall it be evidence of any agreement or
understanding, expressed or implied, that Thoratec or any of its subsidiaries
will employ an employee in any particular position, for any particular period of
time, ensure participation in any incentive programs, or the granting of awards
from such programs as they may from time to time exist or be constituted. 
Thoratec reserves the right to discontinue or alter the plan at its sole
discretion at any time with or without notice.

 

--------------------------------------------------------------------------------

* Amounts to be determined by the Compensation Committee of the Board of
Directors.

 

FY14 — Executive Incentive Plan

 

3

--------------------------------------------------------------------------------